Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Rebecca G. Rudich on 6/22/2021.

FOR THE CLAIMS:

Claim 1. (Currently Twice-Amended) A wire harness design, manufacturing, and wiring system, comprising: a designing device for carrying out a three-dimensional design of a wire harness, the designing device performing: designing the wire harness comprising a plurality of or a single electrical wire to be wired on a body; and creating wire harness information related to the electrical wire configuring the designed wire harness; the designing device further comprising a designing supporting device, the designing supporting device assistive to the designing of the wire harness and comprising: a routing section creating wiring path information comprising a path in which ; wherein the manufacturing device displays a tolerance gauge representing a positive tolerance position and a negative tolerance position of a position for arranging the electrical wire.

Claim 21 is cancelled.	

Claim 22.    (Currently Amended) The system according to claim 19, wherein the designing device creates information related to a usage amount of a tape member used to bind the electrical wire configuring the designed wire harness based on a binding member arranging information, which is information on an arranging position of the tape member bundling and binding the plurality of the electrical wires.

Claim 24.    (Currently Amended) The system according to claim 19, wherein the manufacturing device displays information related to a thickness direction of the designed wire harness 1% or more larger than full scale, the information being created based on the wire harness information and used for manufacturing the wire harness.

Allowable Subject Matter
Claims 1, 19-20, 22-24, 27-39 are allowed.

The following is an examiner’s statement of reasons for allowance of claim 1:
The prior art does not teach or suggest a wire harness design, manufacturing, and wiring system comprising: a designing device for carrying out a three-dimensional design of a wire harness, a design supporting device comprising: wiring path information in which electrical wire is arranged in a virtual space based on wiring information, a harness defining section bundling a predetermined number of electrical 
Regarding claims 19-20, 22-24 and 27-39, these claims are allowed based on their dependence on the allowable independent claim 1 discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469.  The examiner can normally be reached on M-F 8:30 am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN T SAWYER/Primary Examiner, Art Unit 2847